Citation Nr: 0107224	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  95-40 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to June 
1950.

This appeal arose from a January 1995 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be addressed in the  remand appended to 
this decision.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of PTSD has been made, occurred during 
service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.304(f) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records and 
recent medical treatment records.  The veteran has been 
afforded a disability evaluation examination.  He canceled a 
scheduled personal hearing.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  The Board also finds that requirements 
regarding notice which must be provided to the veteran 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) have been satisfied by 
the letters and statements of the case which were provided to 
the veteran by the RO.

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

A review of the record reveals one isolated reference made to 
PTSD in the veteran's outpatient treatment records.  Reports 
of examinations and treatment records show  diagnoses that 
include anxiety, alcohol dependence and an organic mood 
disorder; no other diagnosis of PTSD is apparent.  In fact, 
an examination conducted in June 1993 found no symptomatology 
consistent with a diagnosis of PTSD.  The diagnoses at that 
time were alcohol addiction and a mixed personality disorder.  
Nevertheless, there is some medical evidence of PTSD.  The 
primary impediment to service connection is the absence of a 
verified stressor upon which a diagnosis of PTSD has been 
made.

The phrase "engaged in combat with the enemy" requires that 
a veteran have taken part in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (October 18, 1999).  For those veteran's not engaged in 
combat with the enemy, corroboration of a stressor can come 
from service records or other credible sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); aff'd 124 F.3d 228 (Fed. 
Cir. 1997).

The veteran's DD-214 showed that he had not been awarded any 
combat badges or awards.  It also showed no foreign or sea 
service (which was confirmed by the service medical records).  

The veteran's service medical records included a normal 
entrance examination performed in September 1946.  On June 
10, 1950, he complained of nervousness.  The initial 
diagnosis was acute schizophrenic reaction.  It was noted 
that he had lost his father to cancer when he was 10; his 
mother was reportedly seriously ill with cancer.  He 
indicated that he had taken all the "guff" that he was 
going to take from other seaman; he was noted to be drinking 
and brooding about his mother finding out about his 
predicament (he was awaiting an undesirable discharge).  He 
was emotionally tense and tearful, stating that he could not 
take anymore.  He displayed a very close attachment to his 
mother; he said that he did not want her to know about his 
getting kicked out of the Navy.  He was noted to be unable to 
make an adequate adjustment to the Navy when he was not 
drinking.  He admitted to moderate childhood neurotic traits, 
which developed after his mother had re-married.  He had not 
gotten along with his stepfather.  In high school he had 
become very truant and was eventually expelled.  He then ran 
away and enlisted in the service.  The mental status 
examination found that he was emotionally labile, moderately 
despondent and anxious.  There were no neurotic or psychotic 
symptoms noted.  He was found to be an insecure, mildly 
unstable and immature individual who acted impulsively.  On 
June 12, 1950, the diagnosis was changed to no disease 
diagnosed.

In October 1969, the veteran was admitted to a private 
facility due to paranoid ideas and agitation.  He referred to 
numerous past admissions for this condition.  While he was 
cooperative, he was anxious and somewhat delusional at times.  
The diagnosis was chronic schizophrenia.  Records from the 
University Hospital of Cleveland developed during the 1960's 
showed that he tried to be cooperative to the best of his 
abilities.  His personality factors may have played a role in 
lowered performance in those areas that required sustained 
effort.  His relationship with authority was resistive and 
fearful.  Reflective thinking was rigidly avoided and he was 
overly concrete.  During a January to February 1974 period of 
hospitalization, he reported complaints of nervousness and 
depression.  He indicated his thoughts that people were after 
him.  He claimed that his diagnosed schizophrenia dated back 
to World War II.

A July 1976 private hospital record noted that the veteran 
had had frequent psychotic episodes.  He was well compensated 
mentally at that time.  The diagnosis was chronic 
schizophrenia.  In August 1976, his sister submitted 
correspondence, in which she noted that the veteran had been 
treated unfairly by the Navy, and that he had not been the 
same ever since his discharge from service.  She noted 
several hospitalizations.  She also noted that he had begun 
to drink heavily because of treatment that he had received at 
the hands of a commander in service.  In September 1976, his 
wife submitted a statement in which it was commented that she 
had first met the veteran in 1950, right after his separation 
from service.  She referred to his heavy drinking and to his 
frequent hospitalizations for a mental disorder.

The veteran was afforded a VA examination in September 1976.  
He indicated that he had first been treated for anger and 
depression in 1952 at the Cleveland State Hospital.  He 
complained of tension and depression.  He was not 
hallucinating or delusional during the interview, but he did 
harbor some weak persecutory ideas.  He claimed that he had 
enemies and had hated the military.  His memory was not 
impaired.  His affect was rather inappropriate, with some 
depressive overlay.  He had poorly controlled anxiety, 
manifested by shaky hands and tremulous eyelids.  His insight 
was fairly good and his judgment was fair.  He was not 
considered to be psychotic.  The diagnosis was anxiety 
neurosis.

The veteran was hospitalized at a VA facility between 
November and December 1977; he had been admitted because of 
complaints of nervousness, irritability and auditory 
hallucinations.  He also admitted to ruminating about killing 
himself.  He reported many somatic delusions, difficulty 
sleeping with early morning awakening, and referred to voices 
that told him that he was no good and ordered him to jump out 
of a window.  He was noted to be delusional, very demanding, 
hypercritical and hypersensitive.  The mental status 
examination on admission found him to be tearful and 
depressed with suicidal preoccupations.  He had many 
somatizations with delusional proportions and he admitted to 
hearing voices that told him to harm himself.  Judgment and 
insight were not impaired.  Orientation to time was impaired, 
as was recent memory.  After being placed on medication, his 
delusions, hallucinations and depression were slightly 
relieved, although he remained suspicious.  In a September 
1978 statement, his sister indicated that his spirit had been 
broken by his dishonorable discharge and that he had begun to 
drink heavily.

Between 1980 and 1982, the veteran was repeatedly treated for 
anxiety, anger and depression.  He was generally coherent 
with an appropriate affect.  No psychotic symptoms were 
elicited during this time period.  He was noted to be 
drinking.  An August 1983 VA examination noted a history of 
mental illness, but no mental disorder was apparent during 
the examination.  During a January 1989 VA hospitalization, 
he indicated that he had suffered a bayonet and gunshot wound 
to the abdomen in 1942.  Between September and October 1989, 
he was hospitalized at a VA facility; he noted that he was 
having conflict with his wife and was very nervous and 
hearing voices telling him to hurt himself.  The mental 
status examination on admission found that his affect was 
appropriate to a depressed mood.  He was coherent and 
relevant, with poor self-esteem.  He appeared to be 
ambivalent about his marriage.  At discharge, he refused 
medication.  The diagnoses were major depression, recurrent 
with psychosis and mixed personality disorder.

In July 1992, the veteran submitted a statement concerning 
his alleged inservice stressor.  He indicated that he had 
been serving aboard the USS John W. Weeks in September 1945 
when they attempted to release a depth charge against a 
Japanese submarine; the device exploded prematurely and he 
and his friend were thrown overboard.  His friend, whose name 
he could not recall, drowned.

VA outpatient treatment records developed between 1990 and 
1993 showed continuing treatment for anxiety, stress and 
depression.  He was not delusional, although his alcohol 
abuse continued.  He was then hospitalized between June and 
August 1992, with a long history of alcohol abuse being 
noted.  The mental status examination found that he was alert 
and oriented in three spheres.  His affect was appropriate to 
his mood, that is, it was labile.  His speech was rapid but 
clear and occasionally tangential.  His memory was fairly 
good and there were no delusions or hallucinations.  During 
his stay, he displayed periods of confused thinking, racing 
thoughts and acting-out behavior.  On August 3, 1992, he 
became aggressive, threatening a member of the staff; he was 
discharged on an irregular basis that day.  The diagnoses 
were alcohol dependence and an organic mood disorder.  On 
August 27, 1992, there was a passing reference to "PTSD," 
although there was no basis provided for this reference.  
During a November to December 1992 hospitalization, he was 
noted to be feeling irritable, angry, overwhelmed and 
chronically anxious.  He had lost interest in activities and 
was depressed.  The diagnosis was adjustment disorder with 
depressed mood.

The veteran was hospitalized at a VA facility between 
February and March 1993 for alcohol dependence and 
depression.  He was alert, coherent and oriented in three 
spheres.  His affect and mood were neutral and his speech was 
clear and goal directed.  There were no hallucinations or 
delusions present and his memory was intact.  His withdrawal 
symptoms were monitored.  In April 1993, he was re-
hospitalized at a VA facility.  He was treated for alcohol 
dependence.  During this stay, he referred to having been 
shot in the abdomen during the Second World War.  In an 
August 17, 1993 VA outpatient treatment record, he mentioned 
being wounded in World War II and Korea.

The veteran was afforded a comprehensive VA examination in 
June 1993.  He described having a "very bad childhood," 
noting that he had begun to drink at the age of 14.  He 
claimed that he had joined the Marine Corps at the age of 15 
in 1945.  The objective examination found that he was 
friendly, with a sense of humor.  He indicated that he did 
not feel like drinking anymore, since he believed that it was 
killing him.  He claimed to have nightmares, although he 
could not recall their content.  There were no signs of 
depression or anxiety.  He displayed no hyperalertness or 
recurrent thoughts regarding any traumatic experiences.  He 
referred to war events very much as a matter of fact without 
expressing any overt feelings.  Any organicity appeared to be 
related to his drinking.  The Axis I diagnosis was alcohol 
addiction in remission for 7 months; the Axis II diagnosis 
was personality disorder, mixed with addictive and immature 
elements.  Subsequent VA treatment records noted diagnoses of 
alcohol dependence, an adjustment disorder and an organic 
mood disorder.

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of entitlement 
to service connection for PTSD.  The objective evidence of 
record does not show that the veteran engaged in combat with 
the enemy.  There is no objective evidence that the veteran 
participated in "...events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99, page 2, (October 
18, 1999).  In fact, the DD-214 shows no evidence of any 
wounds received in combat (despite his claims of having been 
stabbed or shot in the abdomen), nor does it show the receipt 
of any combat badges or awards.  Significantly, this form 
also shows no foreign or sea service, despite his assertion 
that he was thrown overboard by the premature explosion of a 
depth charge device in September 1945 (after the end of 
hostilities with Japan and a year prior to his actual 
entrance onto active duty).  The veteran has also claimed 
that he received bayonet and gunshot wounds to the abdomen in 
1942, but the service personnel records shows that he did not 
enter service until September 1946.  The record does it 
contain any objective evidence to show that the veteran 
engaged in combat with the enemy, nor does it contain any 
corroboration, either from the service records or from other 
credible sources, of the veteran's claimed stressors.  
Moreover, he has never provided specific information, such as 
the dates and names of casualties (he could not remember the 
name of the friend who had allegedly drowned), that would be 
capable of corroboration.  Therefore, there is no objective 
evidence that would support a finding that the veteran had 
been engaged in combat.

The Board has considered the lay statements submitted by the 
veteran's sister and wife concerning his mental state over 
the years sine service.  While credible with regard to his 
subjective complaints and history, they are not competent 
evidence for the purpose of showing a nexus between current 
complaints and service or the presence of PTSD (see Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992)), and they do not 
verify any claimed inservice stressor as the declarants were 
not present at the time of the alleged events decades ago.

In the absence of diagnosis of PTSD based on a verified 
stressor, the veteran has not satisfied all of the 
requirements of 38 C.F.R. § 3.304(f), and service connection 
for PTSD is not warranted.  The Board finds that the 
preponderance of the evidence is against his claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for PTSD is denied.


REMAND

The veteran has requested that he be awarded a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  The veteran is currently 
service-connected for a postoperative ventral hernia with 
omphalectomy, assigned a 40 percent disability evaluation and 
abdominal adhesions, assigned a 30 percent disability 
evaluation.  His combined service-connected disability 
evaluation is 60 percent. 

According to 38 C.F.R. § 4.16(a) (2000), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities; Provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
above purpose of one 60 percent disability or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, (4) multiple 
injuries incurred in action, or (5) multiple injuries 
incurred as a prisoner or war.  

In the instant case, the veteran's service-connected 
postoperative ventral hernia with omphalectomy and abdominal 
adhesions, rated as 60 percent disabling, will be treated as 
one disability, since they arose from a common etiology.  
Therefore, he meets the schedular criteria noted in 38 C.F.R. 
§ 4.16(a) for the assignment of a total disability 
evaluation.  However, the question remains whether he is 
unable to secure and follow substantially gainful employment 
as a result of these service-connected disabilities.  The 
record contains a May 1999 VA opinion that these disorders 
did not prevent employment.  However, he underwent additional 
surgery for his abdominal adhesions in August 1999.  No 
opinion was obtained following this surgery; therefore, it is 
unclear from the record whether this additional operative 
procedure adversely affected his ability to work.  Under 
these circumstances, the veteran should be afforded another 
examination that evaluates his service-connected disabilities 
and addresses the employment question at hand.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
examination for the purpose of 
determining the current severity of his 
service-connected postoperative ventral 
hernia with omphalectomy and abdominal 
adhesions.  After reviewing the entire 
claims file, to include an August 1999 
hospital report, the physician should 
render an opinion as to whether the 
veteran's service-connected postoperative 
ventral hernia with omphalectomy and 
abdominal adhesions prevent him from 
securing and following a substantially 
gainful occupation.  The examiner must 
indicate in the opinion that the entire 
claims folder has been reviewed and must 
provide a complete rationale for the 
opinion expressed.

2.  Thereafter, the RO should conduct any 
further development which is deemed 
necessary in order to comply with the 
provisions of the VCAA.  Upon completion 
thereof, the RO should review the 
appellant's claim based on all of the 
evidence which is now of record, in order 
to determine whether a favorable outcome 
is now warranted.  If the decision 
remains adverse, the RO should provide 
the appellant and his representative with 
a supplemental statement of the case, 
along with an adequate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



